Case 1:18-cr-00123-DMT Document 55 Filed 11/28/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

NORTHWESTERN DIVISION
UNITED STATES OF AMERICA, Case No. 1:18-cr-0123
Plaintiff,
Vv. MOTION TO WITHDRAW

KAYLA RENEE KEYES, et al.

Defendants.

Pursuant to Rule 1.3(F)(3) of the General Local Rules, the undersigned hereby requests
permission from the Court to withdraw from this case.

Good cause for withdrawal exists because the undersigned has accepted an in-house
counsel position in Des Moines, Iowa, and this move will prevent further representation.

Undersigned counsel has spoken with Robin Wade Forward, of the same firm and at the
same address. Mr. Forward has expressed a willingness to serve as substitute counsel if the Court
grants this Motion. The undersigned reasonably believes withdrawal can be accomplished without
material adverse effect on the interests of the Defendant. Therefore, the undersigned respectfully
requests an order approving his withdrawal from this case.

FUL

L

“Aaroft K. Friess (#08518)
aaron. friess@stinson.com
STINSON LEONARD STREET LLP
811 East Interstate Avenue
Bismarck, ND 58503
Telephone: 701.221.8600

Respectfully submitted: November 28, 2018.

  

   

    
 

 

v4
-

 

ATTORNEYS FOR KAYLA RENEE KEYES

CORE/3508432.0002/149111809.1
